DETAILED ACTION
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9 11-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0045073) in view of Chen et al. (US 2020/0168176), and further in view of Paxinos et al. (US 2020/0045095).

Claim 1, Koo teaches a display device, comprising: 
a camera (p. 0122); 
a display (100), configured to present a first window for a counterpart and/or a local window (183), wherein the first window for the counterpart is a window configured to show video data sent from a mobile terminal (i.e. 182), and the local window is a window configured to show video data collected from the camera (i.e. video call video) (fig. 12; p. 0122); 
a processor, wherein the processor is configured to: 
“receive a push message, wherein the push message is sent after the server receives a video call request (i.e. receiving phone call) for initiating a video call to the display device sent from the mobile terminal as a calling party (p. 0153); 
“control the display (i.e. TV display) to present the first window for presenting video data from the counterpart (i.e. call state message) and not to present the local window” (i.e. video not presented until after answering accept call) (fig. 9; p. 0058-0063, 0109); and 
Koo is not entirely clear in teaching the specific features of:
“receive a push message sent from a server”;
“wherein the push message comprises a first device identifier of the display device”;
obtain a second device identifier of the display device locally;
determine the first device identifier carried in the push message is same as the second device identifier obtained locally;
in response to the first device identifier being same as the second device identifier determine the mobile terminal is authorized by the display device;
“automatically establish a call process between the display device and the mobile terminal by receiving session identification information configured for the display device and the mobile terminal from the server”;
in response to the first device identifier being not the same as the second device identifier, determine the mobile terminal is not authorized to by the display device and reject the video call request.
Chen teaches the specific features of:
“wherein the push message (i.e. attribute information) comprises a first device identifier (i.e. device information) of the display device (i.e. each display device)” (p. 0062-0065));
obtain a second device identifier (i.e. device information) of the display device locally (p. 0062-0065);
determine the first device identifier carried in the push message is same as the second device identifier obtained locally (i.e. matching attribute information to device information) (p. 0063);
in response to the first device identifier being same as the second device identifier determine the mobile terminal is authorized by the display device (i.e. establish connection) (p. 0064-0065);
“automatically establish a call process between the display device and the mobile terminal by receiving session identification information (i.e. identifier) configured for the display device and the mobile terminal from the server” (i.e. control device 200 may be a server) (p. 0062-0065, 0073).
in response to the first device identifier being not the same as the second device identifier, determine the mobile terminal is not authorized to by the display device and reject the video call request (i.e. if device information is not received connection will not be established) (p. 0112-0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided device information matching as taught by Chen to the system of Koo to establish a connection between a mobile device and external display (p. 0064).
Paxinos teaches the specific feature of:
“receive a push message (i.e. message regarding connection) sent from a server” (coviewing control system) (p. 0034);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided push messages as taught by Paxinos to the system of Koo to allow 2 devices to establish a connection (p. 0033).

Claim 2, Koo teaches the display device according to claim 1, wherein the processor is further configured to: 
receive a switch operation input (i.e. accept call) from a user while the display presents the window for the counterpart (i.e. incoming call) and does not present the local window (i.e. video call video) (fig. 9; p. 0080-0083); 
cancel a floating window in response to the switch operation from the user (182-1 will disappear after response from the user), and establish a window for a local video (i.e. TV display 100) and a first window on a video layer (182-2), wherein the first window is set to be the window for the counterpart (i.e. call state message) (fig. 8-9; p., 0105-0112).

Claim 3, Koo teaches the display device according to claim 2, wherein the processor is further configured to: 
receive an operation for switching to a small window input from the user (i.e. divide video) while the display presents the window for the local video and the first window on the video layer (fig. 12; p. 0137); and 
in response to the operation for switching to the small window, cancel the local window and the first window presented on the video layer (i.e. splits the screen), and establish a second window and a third window on the floating layer, wherein the second window is configured for showing video data collected from the camera, and the third window is configured for showing video data sent from the mobile terminal (i.e. when screen is divided, one screen will display call video, one screen will display TV content, and 3rd window will be the call state notification) (figs. 8, 9, 12; p. 000080-0083, 0105, 0112, 0137)..

Claim 4, Koo teaches the display device according to claim 1, wherein the display device further comprises a microphone (p. 0122), and the processor is further configured to: 
when the mobile terminal is authorized by the display device, in response to the push message, cause the microphone to collect audio data for sending to the mobile terminal (p. 0122).

Claim 5, Koo teaches the display device according to claim 1, wherein the display device further comprises a loudspeaker, and the processor is further configured to: 
when the mobile terminal is authorized by the display device, in response to the push message, cause the loudspeaker to output audio data sent from the mobile terminal (p. 0067, 0074).

Claim 6, Koo teaches the display device according to claim 1, wherein the processor is further configured to: 
receive a message for indicating successful authorization sent from the server (i.e. connection state message 181-2) (fig. 8; p. 0105, 0153); 
wherein the message for indicating successful authorization is sent from the server in response to receiving the video call request initiated by the mobile terminal (i.e. either communication terminal 210), and the message indicates that the server determines that the mobile terminal is authorized by the display device (i.e. connection state message confirms consent) (p. 0105).

Claim 7, Koo teaches the display device according to claim 6, wherein the processor is further configured to: 
determine that the mobile terminal is authorized by the display device according to the message (182-2) for indicating successful authorization (i.e. connection state message confirms consent) (fig. 8; p. 0105); and 
automatically establish a call process to realize transmission of audio and video data between the display device and the mobile terminal (i.e. connect communication terminals 210) (p. 0122).

Claim 9, Koo teaches the display device according to claim 1, wherein the push message comprises a first identifier (200), the video call request comprises the first identifier (200) and a second identifier (300), wherein the first identifier is configured to indicate the display device (i.e. when connected to TV) as a called party in the video call, and the second identifier is configured to indicate the mobile terminal as the calling party in the video call (i.e. other communication terminal) (p. 0058-0063).

Claim 11 is analyzed and interpreted as a method of claim 1.
Claim 12 is analyzed and interpreted as a method of claim 2.
Claim 13 is analyzed and interpreted as a method of claim 3.
Claim 14 is analyzed and interpreted as a method of claim 4.
Claim 15 is analyzed and interpreted as a method of claim 5.
Claim 16 is analyzed and interpreted as a method of claim 6.
Claim 17 is analyzed and interpreted as a method of claim 7.
Claim 19 is analyzed and interpreted as a method of claim 9.

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0045073) in view of Chen et al. (US 2020/0168176), and further in view of Paxinos et al. (US 2020/0045095), and further in view of Laasik et al. (US 2010/0060715).

Claim 8, Koo teaches the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
automatically sending a confirmation message to the server (i.e. connection may be established through external servers) (p. 0153).
Koo is not entirely clear in teaching the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
receiving a call room address, wherein the call room address is sent from the server in response to the confirmation message; and 
initiating a video call according to the call room address.
Gava teaches the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
receiving a call room address, wherein the call room address is sent from the server in response to the confirmation message (i.e. establishing connection with other rooms) (p. 0016-0017); and 
initiating a video call according to the call room address (i.e. establishing connection with other rooms) (p. 0016-0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various rooms for video calls as taught by Gava to the system of Koo to enable video calls for various devices (p. 0016-0017).

Claim 18 is analyzed and interpreted as a method of claim 8.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0045073) in view of Chen et al. (US 2020/0168176), and further in view of Paxinos et al. (US 2020/0045095), and further in view of Laasik et al. (US 2010/0060715), and further in view of Leung et al. (US 2018/0146127).

Claim 10, Koo is not entirely clear in teaching the display device according to claim 1, wherein the processor is further configured to: 
determine whether the camera is being occupied; 
in response to determining that the camera is being occupied, determine an application is currently occupying the camera; 
in response to the application currently occupying the camera being an application in a first video call, cause the server to send a room address for the first video call to the mobile terminal, to allow the mobile terminal to directly join the first call according to the room address; 
in response to the application currently occupying the camera being an application not in a video call, cause the server to return to the mobile terminal a message for indicating that the camera of the display device is being occupied; and 
in response to determining that the camera is not being occupied, automatically establish the call process.
Gava teaches the display device according to claim 1, wherein the processor is further configured to: 
determine whether the camera is being occupied (i.e. joining a call) (p. 0033-0038); 
in response to determining that the camera is being occupied, determine an application is currently occupying the camera (i.e. local user streaming video) (p. 0036); 
in response to the application currently occupying the camera being an application in a first video call, cause the server to send a room address (fig. 6) for the first video call to the mobile terminal, to allow the mobile terminal to directly join the first call according to the room address (p. 0033-0038); 
in response to determining that the camera is not being occupied, automatically establish the call process (p. 0033-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various rooms for video calls as taught by Gava to the system of Koo to enable video calls for various devices (p. 0016-0017).
Leung teaches the specific feature of:
in response to the application currently occupying the camera being an application not in a video call, cause the server to return to the mobile terminal a message for indicating that the camera of the display device is being occupied (i.e. message regarding low quality video) (p. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided camera resource management as taught by Leung to the system of Koo to share camera resources (p. 0032).

Claim 20 is analyzed and interpreted as a method of claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11395043 B2	Jin; Sang-Hoon et al.
US 10798338 B1	Schoenberg; Roy
US 9350941 B2	Kim; Minhyoung

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/25/2022